Case 19-11014-amc         Doc 60    Filed 02/08/21 Entered 02/08/21 15:11:45       Desc Main
                                    Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Dennis N Nesbitt, Damika
D Nesbitt
                                       Debtors
Nissan Motor Acceptance                                        BK NO. 19-11014-amc
Corporation
                                       Movant
                v.                                             CHAPTER 13
Dennis N Nesbitt, Damika D
Nesbitt
                                       Respondent
               and
Scott F. Waterman
                                       Additional Respondent

                                         STIPULATION

       AND NOW, it is hereby stipulated and agreed by and between the undersigned as

follows:

1. The post-petition arrearages included in the Motion for Relief from Automatic Stay have

   been cured.

2. Debtors shall remain current with their post-petition monthly payment under the Agreement

   in the amount of $740.89 going forward, with further monthly payments to be made on or

   before the 17th each month.

3. Payments are to be made and sent to:

                                   Nissan Motor Acceptance Corporation
                                             PO Box 660366
                                          Dallas, TX 75266-0366

4. Should Debtor provide sufficient proof of payment(s) made, including but not limited to the

   front and back of checks submitted, that have not been credited, Movant shall adjust the

   account accordingly.
Case 19-11014-amc        Doc 60    Filed 02/08/21 Entered 02/08/21 15:11:45             Desc Main
                                   Document     Page 2 of 3



5. In the event the payments under Section 2 above are not tendered pursuant to the terms of the

   Stipulation, the automatic stay is unconditionally lifted as it affects the interest of Movant

   upon the filing of a Certification of Default by Movant without further hearing or without

   entry of additional order.

6. The stay provided by Bankruptcy Rule 4001(a)(3) is waived.

7. If the case is converted to a Chapter 7, the Movant may file a Certification of Default with

   the court and the court shall enter an Order granting the Movant relief from the automatic

   stay.

8. If the instant bankruptcy is terminated by either dismissal or discharge, this agreement shall

   be null and void and no longer binding upon the parties.

9. The provisions of this Stipulation do not constitute a waiver by the Movant of right to seek

   reimbursement of any amounts not included in the stipulation, including fees and costs due

   under the terms of the Agreement and applicable law.

10. The parties agree that facsimile signature shall be considered an original signature.



   Date: February 8, 2021

                                                          /s/ Robert P Wendt, Esquire
                                                          By: Robert P Wendt, Esquire
                                                          Attorney for Movant



                                                          /s/ Brad J Sadek, Esquire
                                                          Brad J Sadek, Esquire
                                                          Attorney for Debtors


                                                           /s/ Scott F. Waterman, Esquire
                                                           Scott F. Waterman, Esquire
                                                           Chapter 13 Trustee
Case 19-11014-amc       Doc 60    Filed 02/08/21 Entered 02/08/21 15:11:45      Desc Main
                                  Document     Page 3 of 3




   Approved by the Court this _______ day of ____________________, 2020. However, the

   court retains discretion regarding entry of any further order.



                                                     ____________________________
                                                     Bankruptcy Judge
                                                     Ashely M Chan
